

Exhibit 10.4


THIRD AMENDMENT
TO AND REINSTATEMENT OF
REAL ESTATE PURCHASE AGREEMENT
This Third Amendment to and Reinstatement of Real Estate Purchase Agreement
(this “Amendment”), dated as of December 4, 2015 (the “Effective Date”), is made
by and between LV Eastern, LLC, a Nevada limited liability company (“Seller”),
and Hines Global REIT II 891 Coronado LLC, a Delaware limited liability company
(“Buyer”).
RECITALS
A.    Seller and Buyer have previously entered into that certain Real Estate
Purchase Agreement, dated as of July 8, 2015, as amended by that certain First
Amendment to Real Estate Purchase Agreement dated August 7, 2015 and as further
amended by that certain Second Amendment to Real Estate Purchase Agreement dated
August 21, 2015 (collectively, the “Purchase Agreement”), pursuant to which
Seller had agreed to sell to Buyer, and Buyer had agreed to purchase from
Seller, the Property (as defined in the Purchase Agreement). Any capitalized
term used but not otherwise defined herein shall have the meaning ascribed to
such term in the Purchase Agreement.
B.    In accordance with Section 2B of the Purchase Agreement, Buyer elected to
terminate the Purchase Agreement by notice delivered to Seller prior to 5:30
p.m. Pacific time on September 4, 2015. Since then, Seller and Buyer have
continued their negotiations and now desire to reinstate the Purchase Agreement,
as modified in accordance with the terms hereof.
NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
each in consideration of the duties, covenants and obligations of the other
hereunder, Seller and Buyer hereby agree as follows:
1.Recitals. The parties hereby confirm the accuracy of the foregoing Recitals
which are incorporated herein by this reference.
2.Reinstatement. The parties agree that the Purchase Agreement is hereby
reinstated. The effect of the reinstatement shall be that in all respects the
Purchase Agreement shall be treated as never having been terminated, but shall
be modified hereby. The escrow, as provided in Section 2 of the Purchase
Agreement, shall be re-established with the Title Company to handle the purchase
and sale of the Property and Buyer shall deposit immediately available funds of
One Million Five Hundred Thousand Dollars ($1,500,000) with the Title Company
within three (3) business days after the Effective Date.
3.Purchase Price. The Purchase Price shall be amended to be Fifty-Eight Million
Two Hundred Thousand Dollars ($58,200,000).



--------------------------------------------------------------------------------



4.Extension of Approval Date. The Approval Date (as defined in the Purchase
Agreement), and Buyer’s right to terminate the Purchase Agreement pursuant to
Section 2B thereof, are hereby extended until 5:30 p.m. Pacific time on December
8, 2015.
5.Closing Date. The Closing Date shall be amended to be January 7, 2016;
provided that Buyer may extend the Closing Date, pursuant to and in accordance
with Section 2 of the Purchase Agreement, in which event the Closing Date shall
be February 8, 2016.
6.Title Contingency. Seller shall cause the Title Company to issue to Buyer, no
later than 5:30 p.m. Pacific time on December 8, 2015, a pro forma ALTA Owner’s
Policy of Title Insurance insuring Buyer’s title to the Property (the “Pro
Forma”). Notwithstanding anything to the contrary set forth in the Purchase
Agreement or herein to the contrary, as an additional condition precedent to
Closing and to Buyer’s obligations under the Purchase Agreement, the Title
Company shall commit (conditioned only on the receipt of the title insurance
premium, including the cost of endorsements) to issue, at or promptly following
Closing, an ALTA Owner’s Policy of Title Insurance in the same form as the Pro
Forma in all material respects including, without limitation, taking no
additional exceptions thereto and including the same endorsements as the Pro
Forma.
7.Board Approval. Subject to satisfaction of the conditions set forth in the
Purchase Agreement and this Amendment, by execution of this Amendment, Buyer
warrants that it had obtained all necessary corporate approvals to proceed to
close the transaction contemplated by the Purchase Agreement and this Amendment.
8.Entire Agreement. This Amendment is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter
contained in this Amendment, and supersedes all prior understandings with
respect thereto. This Amendment may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing.
9.No Other Modification. Except as modified hereby, the Purchase Agreement shall
continue in full force and effect without modification.
10.Counterparts. To facilitate execution of this Amendment, this Amendment may
be executed in multiple counterparts, each of which, when assembled to include
an original, faxed or electronic mail (in .PDF or similar file) signature for
each party contemplated to sign this Amendment, will constitute a complete and
fully executed agreement. All such fully executed original, faxed or electronic
mail (in .PDF or similar file) counterparts will collectively constitute a
single agreement, and such signatures will be binding upon the party sending the
signature by such electronic means when sent.
11.Governing Law. This Amendment shall be governed by the laws of the State of
Nevada.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.


SELLER:






LV EASTERN, LLC,
a Nevada limited liability company




By: /s/ Martin Egbert
Name: Martin Egbert
Its: Manager




BUYER:




























HINES GLOBAL REIT II 891 CORONADO LLC,
a Delaware limited liability company






   By: /s/ David Steinbach
   Name: David Steinbach
   Its: Manager
 
 




